Title: Enclosure: A Memorandum for Indian Eastern Department, 28 May 1783
From: Allan, John
To: 


The Indians to have an Exclusive Right of the Beaver Hunt, on the Rivers, which they now live on. To wit—all Eastward of machias, with the Lakes that Extend from Passamaquady River to Penobscot Including the last.
Some methode to prevent Unfair dealing with the Indians, and Embezzleing their property.
A Sum of 250 £ M of massts. for Expresses and other Employment, with presents to Indians who, have been most attentive to business.
A Roman Priest
Instructions for futer management of Indians, and what is Intended with them.
At the present Settlement of Peace. a Speech from the Honble. Congress—allso very necessary a Speech from the Ambassador of His Christian Majesty.
There will be wanting at the Conference a Present. Of Ammunition. Tobacco—Wine, with provisions during the time of Conference.

A Small Fortification on the River St Croix or Passamaquody Near the hunting, with a Trifle of Artillery. This will Command respect & Please the Indians.
Some men to be keep’d in the business, not Exceeding Ten with Boats &c
J Allan Agtfor said Department
NB. A Quantity of Ordinance Stores is now at Machias—some of which will Do for the fortification.


Philidelphia May 28th 1783

